UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) Scholastic Corporation (Name of Issuer) Common Stock, par value $.01 per share (Title of Class of Securities) (CUSIP Number) December31, 2009 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) ¨ Rule 13d-1(c) x Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No.:807066105 1. Name of Reporting Persons.I.R.S. Identification Nos. of above persons (entities only). Andrew S. Hedden 2. Check the Appropriate Box if a Member of Group (See Instructions) (a)¨ (b)o 3. SEC Use Only 4. Citizenship or Place of Organization: United States citizen Number of shares beneficially owned by each reporting person with: 5. Sole Voting Power 6. Shared Voting Power 7. Sole Dispositive Power 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares(See Instructions) o 11. Percent of Class Represented by Amount in Row (9) 6.6% 12. Type of Reporting Person (See Instructions) IN Page 2 of 6 Item1. (a) Name of Issuer: Scholastic Corporation (b) Address of Issuer’s Principal Executive Offices 557 BroadwayNew York, NY 10012 Item 2. (a) Name of Person Filing: Andrew S. Hedden (b) Address of Principal Business Office or, if none, Residence c/o Corporate Secretary, Scholastic Inc., 557 Broadway, New York, NY10012 (c) Citizenship USA (d) Title of Class of Securities: Common, $.01 par value (e) CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. (a) ¨ Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) ¨ Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) ¨ Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) ¨ A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); Page 3 of 6 (i) ¨ A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:2,358,712 (see note to Item 4(a)). (b) Percent of class: 6.6% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote 27,000. (ii) Shared power to vote or to direct the vote 2,331,712. (iii) Sole power to dispose or to direct the disposition of 27,000. (iv) Shared power to dispose or to direct the disposition of 2,331,712. Note to Item 4(A). Includes shares owned bythe Trust under the Will of Maurice R. Robinson (the "Maurice R. Robinson Trust"), as follows: (i) 1,683,092 shares of Common Stock and (ii) 648,620 shares of Common Stock which are receivable upon conversion of 648,620 shares of Class A Stock, par value $.01 per share.
